Citation Nr: 1818955	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  17-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957 and from December 1958 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2018, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was exposed to hazardous noise during service in connection with his duties in the Navy which included exposure to aircraft noise while on the levels of the flight deck.

2.  The medical evidence of record establishes that the Veteran has a current bilateral hearing loss disability as defined by VA regulations and a current diagnosis of tinnitus. 

3.  While a March 2016 VA hearing loss examiner indicated that the Veteran's hearing loss and tinnitus were not related to his service, the Board finds that the evidence is in relative equipoise considering the Veteran's acoustic trauma in-service and a May 2017 correspondence from a private audiologist which indicated that the Veteran's hearing loss was due to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


